Citation Nr: 0618913	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  04-11 890A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the November 26, 1996, rating decision which assigned a 10 
percent evaluation for residuals of a fracture of the right 
(major) elbow, effective from September 6, 1996.  

2.  Whether there was CUE in the November 26, 1996, rating 
decision which assigned a 10 percent evaluation for residuals 
of a fracture of the right (major) wrist, effective from 
September 6, 1996.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to VA benefits for the 
veteran's son as a helpless child.  

(The issue of whether an August 1986 Board decision that 
denied service connection for a psychiatric disorder, 
including post-traumatic stress disorder (PTSD), should be 
revised or reversed on the grounds of CUE is the subject of a 
separate appellate action.)  



REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The veteran and wife


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from August 1968 to August 
1970.  

By rating action in May 1985, the RO, in part, granted 
service connection for residuals of a fracture of the right 
wrist and elbow and assigned a single, noncompensable 
evaluation, effective from December 10, 1984, the date of 
receipt of claim.  The veteran perfected an appeal, in part, 
to the evaluation assigned.  

In August 1986, the Board of Veterans Appeals (Board) denied, 
in part, an increased evaluation for the right wrist and 
elbow disability, and entitlement to a 10 percent evaluation 
for multiple, noncompensably disabling disabilities under the 
provisions of 38 C.F.R. § 3.324.  

By rating action in November 1996, the RO, in part, assigned 
separate 10 percent evaluations for residuals of right wrist 
and right elbow disabilities, effective from September 6, 
1996, the date of receipt of claim for increase.  A notice of 
disagreement was received in December 1996, and a statement 
of the case (SOC) was issued in September 1997.  However, the 
veteran did not perfect an appeal.  

By rating action in November 1997, the RO denied entitlement 
to permanent incapacity for self support for the veteran's 
son, Tommy, II.  A notice of disagreement was received in 
April 1998, and an SOC was issued in May 1998.  However, the 
veteran did not perfect an appeal.  

This matter comes before the Board on appeal from October 
2002 and August 2003 decisions by the RO.  In October 2002, 
the RO found that the veteran's son was not permanently 
incapable of self-support at age 18, under the provisions of 
38 C.F.R. §§ 3.57 and 3.356.  In August 2003, the RO, in 
part, found no CUE in the September 1996 rating decision that 
assigned separate 10 percent evaluations for the right wrist 
and right elbow disabilities, effective from September 6, 
1996.  A videoconference hearing was held before the 
undersigned member of the Board in March 2005.  

Concerning the issue of permanent incapacity for self support 
for the veteran's son, the Board notes that although the RO 
adjudicated the issue on a de novo basis, the claim can only 
be reopened upon submission of new and material evidence.  
The appellant was not prejudiced by the RO's action in that a 
de novo review is a lower threshold in establishing 
entitlement for permanent incapacity for self-support.  
However, the Board is required to conduct an independent new 
and material evidence analysis in claims involving final 
rating decisions.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  Accordingly, the issue 
has been restated on the first page of this decision to 
reflect the appropriate adjudicatory issue on appeal.  

At the videoconference hearing and in a statement received in 
March 2005, the veteran's attorney appears to have raised 
several additional issues, including service connection for a 
skin disorder due to herbicide exposure, defective hearing, 
tinnitus, and a eye disability.  These issues have not been 
developed for appellate review and are not inextricably 
intertwined with the issues on appeal.  Accordingly, these 
matters are referred to the RO for appropriate development.  




FINDINGS OF FACT

1.  On May 19, 2006, prior to the promulgation of a decision 
on the issues of CUE in the September 1996 rating decision 
which assigned a 10 percent evaluation for residuals of a 
fracture of the right elbow, and 10 percent for residuals of 
a fracture of the right wrist, the Board received 
notification from the appellant's attorney that a withdrawal 
of an appeal of these issues is requested.  

2.  A claim of permanent incapacity for self-support for the 
veteran's son was denied by an unappealed rating decision by 
the RO in November 1997.  

3.  The additional evidence received since the November 1997 
rating decision is new and material and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal for 
CUE in the November 26, 1996, rating decision that assigned a 
10 percent evaluation for residuals of a fracture of the 
right elbow, by the veteran's attorney have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2005).  

2.  The criteria for withdrawal of a Substantive Appeal for 
CUE in the November 26, 1996, rating decision that assigned a 
10 percent evaluation for residuals of a fracture of the 
right wrist, by the veteran's attorney have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2005).  

3.  The November 1997 RO decision which denied entitlement to 
permanent incapacity for self support for the veteran's son, 
is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§ 20.1103 (2005).  

4.  New and material evidence has been submitted to reopen 
the claim of entitlement to permanent incapacity for self 
support for the veteran's son.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5108 (West 2002); C.F.R. 
§§ 3.104(a), 3.156(a), 1.159, 20.1105 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claims to be adjudicated herein below, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

In this case, the veteran's claim for permanent incapacity as 
a helpless child was received in May 2002.  The notice and 
assistance provisions of the VCAA for a helpless child were 
provided to the veteran and his attorney in September 2002, 
prior to the adjudication of the claim in October 2002.  The 
veteran and his attorney were also provided with the law and 
regulations pertaining to VCAA in the March 2004 statement of 
the case.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran was notified of the evidence that was needed to 
substantiate his claim and that VA would assist him in 
obtaining evidence, but that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim and to submit any evidence in his possession to VA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  To the extent necessary to reopen the claim 
of entitlement to permanent incapacity for self support for 
the veteran's son, there is no indication in the record that 
any additional evidence relevant to the issue to be decided 
herein is available and not part of the claims file.  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and provided 
with information concerning the law and regulations 
pertaining to the claim.  See Desbrow v. Principi, 17 Vet. 
App. 207 (2004); Valiao v. Principi, 17 Vet. App. 229, 232 
(2003) (holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").  
Therefore, the Board finds that the duty to assist and notify 
as contemplated by applicable provisions, including the VCAA, 
has been satisfied.  Accordingly, appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

CUE

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  

In the instant case, the appellant, through his attorney, has 
withdrawn his appeal as to the issues of CUE in the November 
1996 rating decision that assigned separate 10 percent 
evaluations for residuals of a fracture of the right elbow 
and fracture of the right wrist.  Hence, there is no 
allegation of error of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the issues on appeal and the claims 
are dismissed.  

Finality

The claim of entitlement to permanent incapacity for self 
support for the veteran's son was denied by the RO in 
November 1997.  The veteran did not perfect an appeal of this 
decision, and it became final.  Therefore, the laws and 
regulations governing finality and reopening of a previously 
disallowed claim are pertinent in the consideration of the 
current issue on appeal.  

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, because reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2005).  

New and material evidence is defined by regulations as 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2005).  

At the time of the November 1997 RO decision, the evidence 
considered included numerous private medical reports, 
including psychiatric evaluations and psychosocial 
assessments for treatment in 1996.  The reports showed that 
the veteran's son was hospitalized for about 10 days after an 
apparent suicide attempt in September 1996, at the age of 22.  
Although he exhibited periods of anger and irritability, 
there was no evidence of a thought disorder, looseness of 
associations, or flight of ideas.  His speech was coherent 
and goal directed.  He was knowledgeable about his history of 
depression.  He was started on medications and his symptoms 
improved significantly.  After an uneventful therapeutic 
pass, he was discharged to his parents.  The diagnosis 
included bipolar disorder by mixed history.  

In December 1997, the RO considered a copy of a letter from a 
County Health Department in Shawnee, Oklahoma, dated in May 
1995 and received from the veteran in December 1997.  The 
letter indicated that the his son had been in child guidance 
counseling for behavior problems in school from January 1988 
to May 1989.  The report indicated that he received 
individual counseling on a weekly basis for about 18 months, 
and that he had been transferred to another school and 
evaluated.  He had a demonstrable learning disability in 
reading with anxiety disorder, but his school performance and 
ability to relate to peers improved with therapy, though his 
grades remained low.  He opted to withdraw from treatment 
when he had reached "maximum hospital benefit."  His 
condition at termination was moderate.  

Based on the evidence above, the RO concluded that there was 
no evidence that the veteran's son was permanently incapable 
of self-support when he attained the age of 18 years on July 
[redacted], 1992.  

The evidence added to the record since the December 1997 RO 
decision includes numerous medical records from 1991 to the 
present, a labor market access evaluation by a rehabilitation 
counselor, and a transcript of a videoconference hearing at 
the RO in March 2005.  

The evaluation by the rehabilitation counselor in March 2005, 
offered an assessment to the effect that the veteran's son 
did not have the ability to be competitively employed because 
of psychiatric problems and was not capable of self-support 
when he attained the age of 18 years.  On its face, this 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  In other 
words, the evidence is new and material.  38 C.F.R. § 3.156.  
Inasmuch as the Board finds that the medical opinion is new 
and material, there is no need to discuss whether the other 
evidence is likewise new and material as the claim will be 
reopened solely on the basis of this evidence.  

Next, the Board must consider whether there are any due 
process issues as addressed by the Court in Bernard v. Brown, 
4 Vet. App. 384 (1993).  Pursuant to Bernard, the Board must 
consider whether addressing the claim on a de novo basis 
would cause prejudice to the veteran.  In this regard, the 
Board finds that additional development is necessary to 
fulfill the duty to assist under 38 U.S.C.A. §§ 5103A, 
5107(b), and to afford the veteran an opportunity to present 
evidence and argument in support of his claim.  


ORDER

The issue of whether there was CUE in the November 26, 1996, 
rating decision that assigned a 10 percent evaluation for 
residuals of a fracture of the right elbow, effective from 
September 6, 1996, is dismissed.  

The issues of whether there was CUE in the November 26, 1996, 
rating decision that assigned a 10 percent evaluation for 
residuals of a fracture of the right wrist, effective from 
September 6, 1996, is dismissed.  

To the extent that new and material evidence has been 
submitted to reopen the claim of entitlement to VA benefits 
for the veteran's son as a helpless child, the appeal to 
reopen is granted.  


REMAND

Having determined that new and material evidence to reopen 
the claim of entitlement to permanent incapacity for self 
support for the veteran's son, the RO must now consider the 
issue on a de novo basis.  However, additional development is 
required prior to adjudication of this issue.  

In order to establish entitlement to recognition of the 
appellant as the helpless child of the veteran, it must be 
shown that he was permanently incapable of self-support as of 
his 18th birthday.  38 C.F.R. § 3.356 (2005).  The Court has 
held that in making such a determination, the focus of the 
analysis must be on the claimant's condition as of his 18th 
birthday.  If the VA finds that the claimant was capable of 
self-support at age 18, the VA need proceed no further.  
Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  In other 
words, for purposes of initially establishing helpless child 
status, the claimant's condition subsequent to his 18th 
birthday is not for consideration.  

The current evidence of record pertains primarily to 
treatment after the veteran's son was over the age of 18 
years.  The evidence includes a single page summary report 
from the Pottawatomie County Health Department indicating 
that he was in weekly child guidance counseling session for 
18 months and that he voluntarily withdrew after he reached 
maximum hospital benefit.  The report also noted that he was 
transferred to another school and evaluated.  However, the 
report did not include any of the actual counseling records 
or indicate the results of the subsequent school evaluation.  

When treated at a private hospital in February 1996, the son 
indicated that he quit school in the 11th grade after he was 
kicked out of his parents' house, and that he went to work to 
support himself.  Although it has been argued that he has 
never been able to hold a job for any period of time, the 
question at issue is not whether he changed jobs frequently, 
but whether he was permanently incapable of self-support at 
age 18.  Notwithstanding the fact that he was awarded Social 
Security disability in 1995, the question of his ability for 
self-support prior to that date is relevant to the current 
claim.  In this regard, it does not appear that any attempt 
was made to obtain an employment history including places of 
employment and annual income, and any relevant records or 
documentation corroborating such history prior to 1995.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO should take appropriate steps 
to obtain all of the weekly counseling 
records and any evaluations pertaining to 
the veteran's son from Child Guidance 
Services of the Pottawatomie County 
Health Department, Shawnee, Oklahoma from 
1988 to May 1999.  The veteran should 
also be asked to provide an employment 
history including places of employment 
and annual income, and any relevant 
records or documentation corroborating 
such history prior to 1995.  

2.  Thereafter, the claims file and a 
copy of the provisions of 38 C.F.R. 
§ 3.356 (conditions which determine 
permanent incapacity for self-support) 
should be forwarded to a VA psychiatrist.  
The psychiatrist should review all 
records pertaining to the veteran's son 
and offer an opinion as to whether it is 
at least as likely as not that he was 
permanently incapable of self-support on 
July [redacted], 1992, the date of his 18th 
birthday.  The examiner should indicate 
that the records were reviewed and 
provide a complete rationale for all 
opinions offered.  

3.  Thereafter, the RO should 
readjudicate the claim based on all the 
evidence of record and all governing 
legal authority, including any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the veteran and his 
attorney should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


